C. I). Ponce. Acometimiento y agresión simple.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
Por cuanto, Mariano Santiago fué denunciado por Asteria Es-pada por haberla acometido y agredido con intención de causarle grave daño corporal, en Coamo, el 31 de mayo de 1942, y visto el caso en la corte de distrito de Ponee fué declarado culpable y condenado a pagar cincuenta dólares de multa, y
Por cuanto, Santiago apeló para ante la Corte Suprema señalando como único error el cometido a su juicio por el tribunal sentenciador al apreciar la prueba, y
Por cuanto, celebrada la vista del recurso, oído el fiscal y exa-minada la transcripción se encuentra que la evidencia fué contradic-toria, habiéndose resuelto el conflicto en contra del apelante, sin que se haya demostrado pasión, prejuicio, parcialidad o error- manifiesto por parte del juzgador:
*979PoR tanto, procede declarar como se declara sin lugar el recurso confirmar como se confirma la sentencia apelada que dictó la corte : distrito de Ponce el día catorce de octubre de 1942.